DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US 10,424,879) in view of Morita et al(US 10270,187)
With regard to claim 1 , Vogel et al, disclose a socket for a combined electrical connection and data connection between a motor vehicle and a vehicle component in the external part of the motor vehicle, the socket (100) having comprising:
a housing (111) with a plug-in opening for connection to a plug of the vehicle component,
a contact carrier (121) with electrical contacts (122) mounted in the contact carrier for an electrical connection and with a data connector (Fig. 4)) mounted in the contact carrier (115, 121)
 a connection compartment (112) of the socket for connecting the electrical contacts (117) and the data connector (125) with an electrical grid and a data network of the motor vehicle, and
characterized in that wherein the data connector (125) has
at least one electrically conductive outer bushing (120) for electrical shielding of the data transmission in the data connector (120),
at least one data contact (122) to establish the data connection, and

wherein the at least one data contact (122) is sealingly fixed in the carrier body (121) by press-fitting or overmoulding and wherein the carrier body (121) is sealingly fixed in the outer bushing (120) by press-fitting or injection moulding.
Morita et al disclose a cover (30)  that seals the plug-in opening when not in use.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket with the cover, as taught by  Morita et al, to seals the plug-in opening when not in use.
With regard to claim 2 , Vogel et al, disclose (Fig. 3) that wherein the electrical contacts (117) and the at least one data contact (122) are formed as axially straight contacts extending from the rear connection compartment (112) to the plug-in opening in a straight line.
With regard to claims 3 , 14, Vogel et al, disclose (Fig. 3) that wherein the outer bushing (120) of the data connector is housed in a sleeve (125) of the contact carrier (20, 220, 320), which sleeve (120 rests on the outer circumference of the outer bushing (120) and extends in the axial direction of the outer bushing (120) at least one third of the length of the outer bushing (120).
With regard to claims 4 , 15, Vogel et al, disclose (Fig. 3) that wherein on the outer circumference of the outer bushing (120) an outwardly projecting thorn profile is formed which presses into the inner wall of the sleeve (125) of the contact carrier (121) when the outer bushing (120) is pressed in.
With regard to claim 5 , 16, Vogel et al, disclose (Fig. 3) that wherein on the inner circumference of the outer bushing (120) an inwardly projecting thorn profile is formed which presses into the outer wall of the carrier body (121) when the carrier body (121) is pressed into the outer bushing (120).


With regard to claim 7 it would be obvious to provide a plurality of seals since
it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 10 , Vogel et al, disclose (Fig. 3) that all data contacts (122) provided in the socket (1, 201) are arranged together in one common outer bushing (120).
With regard to claim 11 , Vogel et al, disclose (Fig. 3) that two to eight data contacts (122) are provided in the socket 
With regard to claim 12 , Vogel et al, disclose (Fig. 3) that two to eight electrical contacts (117) are can be inserted for connecting the socket (1, 201, 301) to the vehicle network.
With regard to claim 13 , Vogel et al, disclose (Fig. 3) that the rear connection compartment of the socket has a connection opening into which a vehicle-side connector plug [[(9)]]
With regard to claims 8,9,19,20 , he features of claims are merely one of several straightforward 

possibilities which the skilled person would select, depending on the circumstances, 

without exercising inventive skill, in order to solve the problem posed.
	

8.    (Currently Amended) Socket according to one of the preceding claims, characterized in that claim 1. wherein a flange-like projection [[(49)]] is provided on the inner wall of the outer

bushing (42, 142, 242, 342a, 342b), which reduces the free inner diameter of the outer bushing (42, 142, 242, 342a, 342b) in the region of the protrusion [[(49)]].



19.    (New) Socket according to claim 18, wherein a flange-like projection is provided on the inner wall of the outer bushing, which reduces the free inner diameter of the outer bushing in the region of the protrusion.

20.    (New) Socket according to claim 19, wherein an outwardly projecting thorn profile is formed on the outer circumference of the at least one data contact which thorn profile presses into an inner wall of a through-hole of the carrier body when the data contact is pressed into the through-hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						7/2/21